Exhibit 10(h)

 

STOCK PLAN FOR NON-EMPLOYEE DIRECTORS OF

PROTECTIVE LIFE CORPORATION

AS AMENDED AND RESTATED AS OF MAY 13, 2013

 

1.             Purpose.  This Stock Plan for Non-Employee Directors of
Protective Life Corporation (the “Plan”) is established and maintained by
Protective Life Corporation (the “Company”) to enable the Company to pay part of
the compensation of its non-employee Directors in shares of the Company’s Common
Stock, thereby providing for or increasing each such Director’s ownership
interest in the Company.

 

2.             Eligibility.  Each Director of the Company who has not, within
the preceding twelve months, served as an officer or employee of the Company or
any of its subsidiaries (an “Eligible Director”) shall be eligible to receive
shares of Common Stock granted under the Plan.  Each Eligible Director to whom
Common Stock is granted under the Plan is hereinafter referred to as a
“Participant.”

 

3.             Administration.  Except as provided in Section 4, the Plan shall
be administered by the Corporate Governance and Nominating Committee (or such
other committee of the Company’s Board of Directors (the “Board”) that the Board
shall designate from time to time) (the “Committee”).  The Committee shall have
authority to interpret the Plan, to adopt, amend and rescind administrative
regulations to further the purposes of the Plan, and to take any other action
necessary or appropriate for the proper operation of the Plan.  All decisions
and acts of the Committee shall be final and binding upon all Participants.

 

4.             Grants of Shares.

 

(a)           Grants.  The Board may, from time to time, grant shares of Common
Stock to the Eligible Directors.  In no event shall an Eligible Director be
granted more than 5,000 shares of Common Stock in any calendar year.  The
maximum number of shares of Common Stock that may be issued under the Plan is
400,000.

 

(b)           Shares Available for Issuance.  Shares of Common Stock may be made
available from the authorized but unissued shares of the Company or from shares
held in the Company’s treasury and not reserved for another purpose.

 

5.             Regulatory Compliance.  The Company shall not be obligated to
issue or deliver any shares of Common Stock if (i) the issuance or delivery of
such shares would violate any provision of any law or any regulation of any
governmental authority or any national securities exchange, or (ii) the Company
determines that an agreement by a Participant with respect to the issuance of
Common Stock is necessary or desirable (in connection with any requirement or
interpretation of any federal or state securities law, rule or regulation) and
such agreement has not been obtained.

 

6.             Withholding.  Whenever the Company proposes or is required to
deliver shares of Common Stock under the Plan, the Company shall have the right
to require the Participant to

 

1

--------------------------------------------------------------------------------


 

remit to the Company an amount sufficient to satisfy any federal, state or local
withholding tax liability prior to the delivery of any certificate or
certificates for such shares.

 

7.             Expenses.  The Company shall bear the expenses of administering
the Plan.

 

8.             No Guarantee of Directorship.  Nothing in this Plan shall be
deemed to create any obligation on the part of the Board to nominate any
Director for re-election by the Company’s shareholders.

 

9.             No Shareholder Rights.  Subject to the provisions of the Plan, no
person shall have any rights as a shareholder with respect to any shares of
Common Stock to be issued under the Plan prior to the issuance thereof.

 

10.          Adjustments for Changes in Capitalization.  In the event of a
reorganization, recapitalization, stock split, stock dividend, combination of
shares, rights offer, liquidation, dissolution, merger, consolidation, spin-off,
sale of assets, corporate structure or capitalization of the Company, the Board
may revise the provisions of Section 4(a) to preserve, or to prevent the
enlargement of, the benefits or potential benefits that may be provided under
the Plan.

 

11.          Amendment of the Plan.  The Board may amend the Plan from time to
time.  Except as provided in Section 10, any amendment to increase the number of
shares of Common Stock that may be issued under the Plan, or to extend the
period over which shares of Common Stock may be issued, must be approved by the
shareholders.  No other amendment shall require approval by the shareholders
unless shareholder approval is required by applicable law or stock exchange
requirements.  No amendment shall adversely affect a Participant’s right to
receive shares granted under the Plan without the written consent of the
affected Participant.

 

12.          Construction of the Plan.  The validity, construction,
interpretation, administration and effect of the Plan, and of all rights
relating to the Plan, shall be determined solely in accordance with the laws of
the State of Delaware.

 

13.          Effective Date; Termination.  The Plan, as amended and restated
hereby, shall be effective on the date the Plan is approved by shareholders.  No
shares of Common Stock may be issued under the Plan after May 31, 2019.

 

IN WITNESS WHEREOF, the Company has executed this document as of February 25,
2013.

 

 

 

PROTECTIVE LIFE CORPORATION

 

 

 

 

 

By:

/s/ John D. Johns

 

 

John D. Johns

 

 

Chairman of the Board, President

 

 

and Chief Executive Officer

 

2

--------------------------------------------------------------------------------